Citation Nr: 0703856	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cardiovascular 
disease.

4.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for disability incurred as a result of 
surgical treatment received at the Dallas, Texas, VA Medical 
Center in May 2000 for a total arthroplasty of the right hip.

5.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for disability incurred as a result of 
surgical treatment received at the Cincinnati, Ohio, VA 
Medical Center in January 2004 for revision of a failed total 
arthroplasty of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2002 and June 
2004 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims of entitlement to service connection for 
arthritis, hypertension, and heart disease, and compensation 
under the provisions of 38 U.S.C. § 1151 for disability 
incurred as a result of surgical treatment received at the 
Dallas, Texas, VA Medical Center in May 2000 for a total 
arthroplasty of the right hip, and surgical treatment 
received at the Cincinnati, Ohio, VA Medical Center in 
January 2004 for revision of a failed total arthroplasty of 
the right hip.  




FINDINGS OF FACT

1.  A chronic arthritic disability did not have its onset 
during active duty.

2.  Hypertension did not have its onset during active duty.

3.  Chronic cardiovascular disease did not have its onset 
during active duty.

4.  The veteran did not suffer from additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel as the result of treatment in May 2000 at a 
VA facility in Dallas, Texas, for a total arthroplasty of the 
right hip.

5.  The veteran did not suffer from additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel as the result of treatment in January 2004 
at a VA facility in Cincinnati, Ohio, for revision of a 
failed total arthroplasty of the right hip.


CONCLUSIONS OF LAW

1.  A chronic arthritic disability was not incurred, nor is 
it presumed to have been incurred in military service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Hypertension was not incurred, nor is it presumed to have 
been incurred in military service.  38 U.S.C.A. § 1131 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Cardiovascular disease was not incurred, nor is it 
presumed to have been incurred in military service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Compensation pursuant to the provisions of 38 U.S.C. § 
1151 for additional disability as the residual of the 
veteran's May 2000 treatment at the VA Medical Center in 
Dallas, Texas, is not warranted.  38 U.S.C.A. § 1151 (West 
Supp. 2005); 38 C.F.R. § 3.361 (2006).

5.  Compensation pursuant to the provisions of 38 U.S.C. § 
1151 for additional disability as the residual of the 
veteran's January 2004 treatment at the VA Medical Center in 
Cincinnati, Ohio, is not warranted.  38 U.S.C.A. § 1151 (West 
Supp. 2005); 38 C.F.R. § 3.361 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the veteran 
was notified of the provisions of the VCAA as it pertained to 
his claims for service connection for arthritis, 
hypertension, and heart disease in correspondence dated in 
May 2001 and April 2002, and as it pertained to his claim for 
§ 1151 compensation in correspondence dated in January 2004 
and July 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  In 
this regard, the Board observes that a concerted effort was 
undertaken to find and obtain the veteran's service medical 
records from his period of active duty.  A response from the 
National Personnel Records Center in June 2000 indicated that 
these records were lost in a 1973 fire at the records storage 
facility.  In a July 2000 determination, the RO concluded 
that these records were unavailable.  Otherwise, all relevant 
private and VA medical records pertinent to the veteran's 
claim for the period from 1962 - 1963, 1975, 1984 - 1986, and 
1999 - 2005, have been obtained and associated with the 
evidence.  The Board has also referred the claim for § 1151 
compensation to the Veterans Health Administration for 
clarifying medical opinions, and the requested opinions 
(dated in August 2006) were received by the Board in December 
2006.  The veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  In this regard, 
the claim for § 1151 compensation is, in essence, a service-
connection claim, inasmuch as additional unforeseeable 
disability incurred as a result of VA medical care, or 
additional disability incurred as a result of negligent VA 
medical care will be paid compensation as if it were service-
connected, pursuant to this statute.  Because the claims on 
appeal are being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Entitlement to service connection for arthritis, 
hypertension, and heart disease.

As previously noted, the veteran's service medical records 
for his period of service from November 1955 - January 1959 
are unavailable.  In written statements in support of his 
claims, and at hearings before an RO hearing officer in 
September 2004, and before the Board in September 2005, the 
veteran has testified in pertinent part that he developed 
arthritis of his multiple joints as a result of his 
participation in athletic activities during military service.  
He stated that after his discharge from active duty, his 
orthopedic symptoms persisted and worsened over time.  He 
believed that the generalized arthritic problems that 
currently affect his joints were all related to service.  The 
veteran also testified that his family was genetically 
predisposed to develop high blood pressure and that elevated 
blood pressure was noted at the time of his entry into 
military service.  He stated that the high blood pressure 
condition was aggravated by active duty and continued to 
worsen after his discharge from service.  With respect to his 
heart disease claim, he stated that an irregular heartbeat 
was noted in service and he believed that this was a 
prodromal symptom of his current heart disease.

Pertinent medical records show treatment of the veteran in 
July 1963 at the University of Kentucky Medical Center for 
weak quadriceps of the left lower extremity, but make no 
mention of any bony pathology affecting any joints in his 
body.  The earliest mention of a chronic arthritic process 
affecting his orthopedic system were VA treatment reports 
dated in 1985, showing diagnoses of degenerative changes in 
both knees.  VA medical records dated from 1985 - 2005 show 
that the veteran received treatment for arthritic problems 
and degenerative joint disease of his knees, hips, and spine, 
but do not present any definitive and objective opinions 
linking these orthopedic problems to his period of military 
service.

The Board has reviewed the objective evidence of record, 
including private medical records dated in 1962 - 1963 from 
the University of Kentucky Medical Center, and VA medical 
records dated from 1975 - 2005.  These show that elevated 
blood pressure readings, with diastolic pressures of 100 or 
more, were noted on VA examination no earlier than in 1975.  
Thereafter, the records show a diagnosis of hypertension but 
do not present any definitive and objective opinions linking 
this diagnosis to his period of military service.  

Private medical records from the University of Kentucky 
Medical Center show that the veteran's cardiac silhouette was 
clinically normal on chest X-ray examinations conducted in 
April 1962, July 1962, and August 1963.  A May 1975 VA chest 
X-ray study also revealed no abnormal cardiac findings.  VA 
treatment reports show that he was first diagnosed with 
coronary artery disease following treatment for an acute 
myocardial infarction in June 1995.  Thereafter, VA medical 
records dated from 1995 - 2005 show that the veteran received 
treatment for heart disease, but do not present any 
definitive and objective opinions linking this to his period 
of military service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

Arthritis and cardiovascular-renal disease, including 
hypertension, shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
following separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The Board has considered the objective evidence of record, 
but finds no basis to allow the veteran's claims for service 
connection for arthritis, hypertension, and heart disease.  
The medical evidence associated with his claims file does not 
show onset of an arthritic disability, hypertension, or heart 
disease to a compensable degree within one year following his 
separation from active duty in January 1959.  Notwithstanding 
the factual assertions of the veteran regarding diagnosis 
and/or treatment of his claimed disabilities during service 
or within the first year following his military discharge, 
there is no objective medical documentation to corroborate 
this alleged medical history.  Furthermore, none of the 
medical records associated with the evidence present an 
objective opinion establishing a nexus between the veteran's 
claimed disabilities with his period of active duty.  
Therefore, in view of the foregoing discussion, the Board 
finds that the evidence is not in support of granting service 
connection for arthritis, hypertension, or heart disease.  
The appeal in this regard is thus denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his claimed disabilities and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in orthopedics or cardiology, he thus lacks the 
requisite professional qualifications to make diagnoses or 
present commentary and opinion on matters regarding their 
etiology and causation.  His statements in this regard are 
therefore not entitled to be accorded any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for disability incurred as a result of 
surgical treatment received at the Dallas, Texas, VA Medical 
Center in May 2000 for a total arthroplasty of the right hip, 
and surgical treatment received at the Cincinnati, Ohio, VA 
Medical Center in January 2004 for revision of a failed total 
arthroplasty of the right hip.

The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, was received in December 2003.  Under the applicable 
law, when a veteran suffers additional disability as the 
result of VA surgical treatment, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West Supp. 2005); 38 C.F.R. § 3.361 (2006).  The 
appellant must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West Supp. 2005).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  38 C.F.R. § 
3.361(b) (2006).  Claims based on additional disability due 
to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d) (1) or (d) (2) of this section.  
Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d) (3) of this section.  38 C.F.R. § 3.361(c) 
(2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2006) of this chapter.  
Minor deviations from the requirements of 38 C.F.R. § 17.32 
of this chapter that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2006).

The pertinent medical records show that the veteran had a 
history of chronic right hip pain due to severe degenerative 
joint disease and avascular necrosis.  His right hip 
disability became increasingly symptomatic despite 
conservative therapy and the pain began to interfere with his 
activities of daily living.  In April 2000, he complained of 
worsening pain in the right hip for 2 years.  He reported 
that the hip made it difficult for him to walk, and kept him 
awake at night.  On May 17, 2000, after having been counseled 
on the risks and benefits of hip replacement therapy, he 
underwent arthroplastic surgery at the Dallas, Texas, VA 
Medical Center to replace his arthritic right hip joint with 
a prosthetic joint.  No complications of surgery were noted 
during or immediately after the procedure and a post-
operative physical therapy regimen commenced.  The veteran 
was ambulatory the next day.  On some occasions during that 
hospitalization, he was found to be sleeping without his 
abduction, and was advised to use it.  In September 2000, it 
was noted that subsequent to discharge, he never received 
physical therapy, as the consultations were not properly 
signed.  Subsequent treatment records show that despite 
physical therapy, gait training, aquatic therapy and strength 
training, his painful right hip symptoms were never really 
alleviated.  Physicians discovered that there was a loose 
femoral component with subsidence at the site where the 
prosthetic was cemented onto his natural bone, although the 
acetabular component of the prosthesis was intact.  

The veteran's condition did not improve over the course of 
three years following his May 2000 surgery, and the total 
right hip arthroplasty was medically deemed to have failed.  
He thus consented to undergo additional surgery for revision 
of the failed total right hip arthroplasty.  This procedure 
was performed in January 2004 at the Cincinnati, Ohio, VA 
Medical Center.  An osteotomy was performed to extract the 
loose femoral component and the graft was revised with 
additional supportive cables.  A November 2004 VA orthopedic 
outpatient note indicated that following surgery, the veteran 
spent 4 months in rehabilitation.  He used a cane, and walk 
with some unsteadiness.  He was advised to use a walker.  

Post-operative records from August 2005 show that the veteran 
continued to experience residual right hip discomfort, but 
this was noted to be an ongoing issue.  Evaluation of the hip 
shows that external and internal rotation was deemed to be 
adequate and that the rotations did not significantly 
increase his discomfort.  Straight leg raising was negative 
and motor function was adequate.  The veteran stated that he 
used a supportive cane or a walker almost all of the time to 
help him ambulate.  X-rays showed a revised total right hip 
arthroplasty.  No painful scars secondary to the surgery were 
noted.  

In the veteran's written contentions and his oral testimony 
presented before the Board at a September 2005 heating, he 
essentially states with personal certainty that the VA 
medical care providers who performed the right hip 
replacement surgery in May 2000 were negligent and failed to 
meet the minimum reasonable standard of care, which caused 
the subsequent failure of the right hip prosthesis.  Their 
errors were further compounded by the VA medical care 
providers who performed the revisions to the failed total 
right hip arthroplasty, causing an unsatisfactory result in 
that the veteran was never fully relieved of his right hip 
pain and never regained its full use without need for 
external supportive devices.  While the Board has considered 
the veteran's statements, he is not, as a layperson, 
qualified to render a medical diagnosis, an opinion 
concerning medical causation, an objective appraisal of the 
quality of the surgical procedures performed on him as 
compared to the medical standards of the time on which they 
were conducted, and whether or not true negligence was 
committed during his surgeries or in the treatment received 
post-surgically.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  The Board places great probative weight on a series of 
medical opinions dated in August 2006 that was provided by a 
director of the Veterans Health Administration (VHA).  These 
opinions were based on the VHA director's review of the 
salient facts contained within the veteran's claims folder.  
Their synthesis is as follows: Following his review of the 
file, the VHA director stated, in pertinent part, that the 
normal, natural progression of the veteran's right hip 
disability would have been increasing pain and loss of use 
due to degenerative joint disease and avascular necrosis, but 
that this natural progression was halted by the total right 
hip arthroplasty performed in May 2000.  This treatment was 
appropriate for the diagnosis and the records show that the 
veteran provided informed consent to undergo the procedure 
following a discussion of its risks and benefits.  Although 
some irregularities were noted in the record with respect to 
the postoperative rehabilitative treatment administered to 
the veteran, the subsequent failure of the prosthesis due to 
femoral loosening was a known and reasonably foreseeable risk 
of such surgery and was not the result of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on part of VA's medical care 
providers.  The revision to the total right hip arthroplasty 
that was performed by VA in January 2004 was also deemed to 
be the appropriate treatment for the condition, and that the 
veteran provided informed consent to undergo the procedure 
following a discussion of its risks and benefits.  The 
looseness of the right hip prosthesis at the right femoral 
connection point was corrected by the revision.  The 
continuation of painful symptomatology affecting the right 
hip did not represent any additional disability.  The VHA 
director concluded that there was no evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of the VA 
medical care providers who performed the corrective repairs 
to the failed right hip arthroplasty in January 2004.  
Consequently, in view of these determinations of the VHA 
director, the legal requirements are not met for compensation 
under 38 U.S.C.A. § 1151 for disability claimed as due to VA 
medical treatment in May 2000 and in January 2004.

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment associated with the total right hip arthroplasty 
performed at the Dallas, Texas, VA Medical Center in May 
2000, and that its subsequent failure was a reasonably 
foreseeable risk of the procedure and not the result of any 
negligence on part of VA.  

Similarly, there was no additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment associated with 
the revision of the failed total right hip arthroplasty 
performed at the Cincinnati, Ohio, VA Medical Center in 
January 2004.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgeries performed at VA medical 
facilities in May 2000 and January 2004 is not warranted.  
Accordingly, the claim is denied.




ORDER

Service connection for arthritis is denied.

Service connection for hypertension is denied.

Service connection for cardiovascular disease is denied.

Compensation under the provisions of 38 U.S.C. § 1151 for 
disability incurred as a result of surgical treatment 
received at the Dallas, Texas, VA Medical Center in May 2000 
for a total arthroplasty of the right hip is denied.

Compensation under the provisions of 38 U.S.C. § 1151 for 
disability incurred as a result of surgical treatment 
received at the Cincinnati, Ohio, VA Medical Center in 
January 2004 for revision of a failed total arthroplasty of 
the right hip is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


